Ross Ave F-G Ch v. NTDC-Assem/God                                   






DISMISSED
OCTOBER 18, 1990

NO. 10-90-144-CV
Trial Court
# 22,040-A
IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

          ROSS AVENUE FULL GOSPEL CHURCH, ET AL,
                                                                                            Appellants
          v.

          NORTH TEXAS DISTRICT COUNCIL OF THE
          ASSEMBLIES OF GOD,
                                                                                            Appellee

* * * * * * * * * * * * *

 From 77th Judicial District Court
Limestone County, Texas

* * * * * * * * * * * * *

O P I N I O N

* * * * * * *
          This is an attempted appeal from an order signed on April 27, 1990, granting a partial
judgment.  On August 16, 1990, this court received the transcript which failed to contain any
instrument indicating that the partial summary judgment had become final, either by severance or
by a final judgment being entered in the case.  A motion for extension of time to file the record
and for supplementation of the record was granted in its entirety by this court on September 13,
1990, making the record due September 24, 1990.  To date, the record has not been supplemented. 
          The appeal is dismissed for want of jurisdiction.
                                                                       PER CURIAM
DO NOT PUBLISH